Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 05/18/2022. In the instant amendment, claims 1-6, 8,10, 13-14 and 16-20 have been amended.
Claims 1-20 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2015/0120555 to Jung
[0103] For certain example embodiments, an operation 404 may be directed at least partially to communicating at least one authorization answer based at least partially on at least one corroborating indicium obtained via at least one data stream corresponding to at least one user device. For certain example implementations, at least one device 200 (e.g., a financier and guarantor server device 1106 (e.g., of FIG. 1F), such as at least one server blade) may communicate (e.g., provide, send, transmit, post, make accessible, return, give a link to, enable decoding of, or a combination thereof, etc., such as via at least one communication 208) at least one authorization answer 1086 (e.g., at least one packet that references at least one product transaction 1018 and that is from a financier 1034 (e.g., of FIG. 1E) or a combined financier and guarantor 1108 (e.g., of FIG. 1F), a message that indicates that funds will or will not be transferred to a merchant 1012 (e.g., of FIG. 1) on behalf of a customer 1002 (e.g., of FIG. 1) or an account of a customer 1002, a transmission having credit or debit card transaction result information, an exchange analysis result including one or more transaction characteristics 1026 (e.g., of FIG. 1) for a product transaction 1018--such as at least a product transaction identification, an affirmative or negative indication with respect to approval, an instruction to secure at least one additional form of identification or other from a customer 1002 (e.g., of FIG. 1), a value--such as a Boolean variable--that indicates if a product transaction has been sanctioned, or a combination thereof, etc.) based at least partially on (e.g., at least partly responsive to, motivated by, enabled by, using, supported by, induced by an event represented by, given consideration to, with regard to an analysis including, or a combination thereof, etc.) at least one corroborating (e.g., tending, likely, militating toward, or a combination thereof, etc. to be simultaneously, jointly, likewise, separate but also, or a combination thereof, etc. increasing a confidence of, supportive of, matching with, confirming of, increasing a likelihood of, leading to expect existence of, synchronized with, linking to, or a combination thereof, etc. an aspect or fact or trait or event or attribute, such as a transaction characteristic 1026 (e.g., of FIG. 1)) indicium 210 (e.g., representation of an event, description of an intention, indication of a preference or interest, indicator of location, an indication--such as text or image or radio signal characteristic or social network graph aspect or browser/app interaction--that may support or conflict with something else, social network post, social network interaction--such as favorability indication or link followed, social network group joined, words of drafted email, search query term, selected search result or advertisement, calendar item, mobile device wireless signal or communication, signal direction, signal delay, relevant base station or location thereof, GPS coordinates, or a combination thereof, etc.) obtained (e.g., received, retrieved, decoded, extracted, mined, identified using a learning machine, acquired, ascertained with filtering, or a combination thereof, etc.) via (e.g., from, by way of, as a result of, facilitated using, by a route that goes through, with, directly or indirectly enabled by, or a combination thereof, etc.) at least one data stream 1090 (e.g.: a social network data stream 1090SN (e.g., of FIG. 3D)--including but not limited to bits, information, events, or a combination thereof, etc. stored at a device or flowing over at least a portion of at least one physical network that pertain/pertains to interpersonal or other communicative interactions between or among people, groups, companies, or other entities that may occur or may be monitored or may be at least partially effectuated through a web browser, a desktop application, a mobile application, a cloud application, an internet server, an operating system, a cloud service, or a combination thereof, etc.;

US 2014/0201126 to Zadeh
[2314] In one embodiment, we use pose, structural components, facial expression, image condition, or image orientation for the properties of an image of a face. In one embodiment, we use knowledge based (e.g. top-down method), template matching (e.g. predefined face templates or deformable templates), feature invariant (e.g. facial features, texture, skin color, or combination of multiple features, e.g. using color coordinates or histograms), feature based (e.g. bottom-up method), inductive learning (e.g. using decision trees, with positive and negative examples for face patterns), or appearance based technique (e.g. eigenface, distribution based, neural network, Bayes classifier (e.g. to estimate the joint probability of e.g. local appearance and position of patterns), Markov model (HMM, which relates to and depends on the probability of the prior state, for the chain of related events or objects, such as components of a face, e.g. eyes and nose, as related objects, with known or expected relationships or distances), SVM, or relative information), to recognize a face.

[2371] In one embodiment, to learn the samples more efficiently for a learning machine, we want to use low dimensionality (reduce degrees of freedom for original data), using a transformation technique, e.g. using histograms, Ritz approximation or example-based presentation, Independent-Component Analysis, Gabor type filters, Karhunen-Loeve or Principal Component Analysis (PCA), Wavelets, or the like, to get a subspace of the original space.

US 2017/0235848 to Van Dusen
[0035] An embodiment of the invention provides a method and apparatus for providing ttx categorization visualizations (“maps”), comprising: 1) the Preparation step comprising planning the ttx map study, 2) the Generation step comprising: receiving data indicating a ttx, the data including at least one of a defining of a search goal, a defining of a query, a marking of a place on a visualization derived from the CMMDB, an extension of a ttx, a subdividing of a ttx, a combining of two ttxs to form a convergence, a defining of a new ttx, a defining of a contradictory feature or requirement for an existing ttx, a coalescing of a ttx into the CMMDB, a stating that a ttx is defined by an information resource; 3) the Structuring step comprising: categorizing the data indicating the ttx to associate the data with one of a predetermined plurality of categories or into a new category; 4) the Representation step comprising: calculating the similarities of ttxs; summarizing fxxt calculation specifications to extract pertinent ttxs and relationships; forming representative scene graph maps; distributing the scene graphs to a user computing system; generating the visualization on the user computing system; accepting user navigation of and interaction with the visualization; accepting votes for refinement; accumulating user interest information; reforming the visualization; 5) the Interpretation step comprising: adjust their CMMV view by altering the map filters and fxxt formulas; predicting the gestation timeframe of the ttx based on the one of the predetermined plurality of categories or metrics calculated from the ttx characteristics; executing analytics and modeling; reinterpret the CMMDB for an alternative but related purpose; change the CMMDB to use their own labels, cnxpt relationships, fxxts, and filters to provide a custom map for their own interpretation; and 6) the Utilization step comprising use of the ttx visualization for searching; developing product comparisons; displaying modeling results; sharing of searches, tours, etc.; collaboration on consortiums; investing; competitive intelligence; monitoring; use as the basis for derivative or periodic studies; etc.

US 2019/0158340 to Zhang
[0328] An operation, a pre-processing, a processing and/or a postprocessing may be applied to data (e.g. time series of CI, autocorrelation). An operation may be preprocessing, processing and/or postprocessing. The preprocessing, processing and/or postprocessing may be an operation. An operation may comprise preprocessing, processing, post-processing, computing a function of the operands, filtering, linear filtering, nonlinear filtering, folding, grouping, energy computation, lowpass filtering, bandpass filtering, highpass filtering, median filtering, rank filtering, quartile filtering, percentile filtering, mode filtering, finite impulse response (FIR) filtering, infinite impulse response (IIR) filtering, moving average (MA) filtering, autoregressive (AR) filtering, autoregressive moving averaging (ARMA) filtering, selective filtering, adaptive filtering, interpolation, decimation, subsampling, upsampling, resampling, time correction, time base correction, phase correction, magnitude correction, phase cleaning, magnitude cleaning, matched filtering, enhancement, restoration, denoising, smoothing, signal conditioning, enhancement, restoration, spectral analysis, linear transform, nonlinear transform, frequency transform, inverse frequency transform, Fourier transform, wavelet transform, Laplace transform, Hilbert transform, Hadamard transform, trigonometric transform, sine transform, cosine transform, power-of-2 transform, sparse transform, graph-based transform, graph signal processing, fast transform, a transform combined with zero padding, cyclic padding, padding, zero padding, feature extraction, decomposition, projection, orthogonal projection, non-orthogonal projection, over-complete projection, eigen-decomposition, singular value decomposition (SVD), principle component analysis (PCA), independent component analysis (ICA), grouping, sorting, thresholding, soft thresholding, hard thresholding, clipping, soft clipping, first derivative, second order derivative, high order derivative, convolution, multiplication, division, addition, subtraction, integration, maximization, minimization, local maximization, local minimization, optimization of a cost function, neural network, recognition, labeling, training, clustering, machine learning, supervised learning, unsupervised learning, semi-supervised learning, comparison with another time series of CI, similarity score computation, quantization, vector quantization, matching pursuit, compression, encryption, coding, storing, transmitting, normalization, temporal normalization, frequency domain normalization, classification, clustering, labeling, tagging, learning, detection, estimation, learning network, mapping, remapping, expansion, storing, retrieving, transmitting, receiving, representing, merging, combining, splitting, tracking, monitoring, matched filtering, Kalman filtering, particle filter, intrapolation, extrapolation, importance sampling, Monte Carlo sampling, compressive sensing, representing, merging, combining, splitting, scrambling, error protection, forward error correction, doing nothing, time varying processing, conditioning averaging, weighted averaging, arithmetic mean, geometric mean, averaging over selected frequency, averaging over antenna links, a logical operation, permutation, combination, sorting, AND, OR, XOR, union, intersection, vector addition, vector subtraction, vector multiplication, vector division, inverse, a norm, a distance, and/or another operation. The operation may be the preprocessing, processing, and/or post-processing. Operations may be applied jointly on multiple time series or functions.

The prior art of record (Thubert in view of Alexander, Szilagyi, Rajagopalan, Strom, Jung, Zadeh, Van Dusen, and Zhang) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 “… classify each indicator in the sequence of indicators in response to the current metrics by referencing a milestone graph, wherein the milestone graph is configured to define a valid ordered sequence of transitions to milestones and constraints associated with each transition from one milestone in the ordered sequence to another milestone in the ordered sequence; receive a subsequent indicator corresponding to a subsequent event; append the subsequent indicator to the current sequence of indicators to form an updated sequence of indicators; generate updated metrics for each indicator in the updated sequence of indicators; and classify, using a machine learning technique and based on the milestone graph, each indicator in the updated sequence of indicators in response to the updated metrics to generate a classification result for each indicator in the updated sequence of indicators and to improve an efficiency in finding an optimal solution in a tractable manner; and a memory coupled to the processor and configured to provide the processor with instructions.” and similarly recited in such manners in other independent claim 13.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193